FILED
                           NOT FOR PUBLICATION
                                                                               MAR 7 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FREEDOM FOUNDATION, a                            No.   21-35342
Washington State Nonprofit Corporation,
                                                 D.C. No. 3:19-cv-05937-BJR
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

WASHINGTON STATE DEPARTMENT
OF LABOR & INDUSTRIES, a
Washington government agency;
HEATHER NORMOYLE, in her official
capacity; ELIZABETH SMITH, in her
official capacity,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                Barbara Jacobs Rothstein, District Judge, Presiding

                     Argued and Submitted February 10, 2022
                              Seattle, Washington

Before: BYBEE, BEA, and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Freedom Foundation’s canvassers were ejected from the second-floor terrace

in the Washington Department of Labor and Industries’ (L&I’s) Tumwater

Headquarters on June 27, 2019 pursuant to L&I’s Policy 5.04. Under the policy,

outside groups wishing to use the space for an event must make a request in

writing and the event must not conflict with a previously scheduled activity.

Freedom Foundation sued, arguing that Policy 5.04 violates its First Amendment

free speech rights. The district court granted summary judgment to L&I. We

affirm.

      The parties disagree about whether the second-floor terrace is a designated

or a nonpublic forum. We need not decide the category of the forum because

Freedom Foundation’s First Amendment claim would fail even under the more

exacting test for restrictions on forum access. If, as Freedom Foundation argues,

the second-floor terrace is a designated public forum, Policy 5.04’s scheduling

requirement is permissible if it is a reasonable time, place, and manner restriction.

See Kaahumanu v. Hawaii, 682 F.3d 789, 802–03 (9th Cir. 2012). “Such

restrictions are constitutionally valid if they are (1) content-neutral, (2) narrowly

tailored to serve a significant governmental interest, and (3) leave open ‘ample

alternatives for communication.’” United States v. Griefen, 200 F.3d 1256, 1260

(9th Cir. 2000) (quoting United States v. Linick, 195 F.3d 538, 543 (9th Cir.


                                           2
1999)). First, Policy 5.04’s scheduling requirement is content neutral because it

“serves purposes unrelated to the content of expression.” See Ward v. Rock

Against Racism, 491 U.S. 781, 791 (1989). The object of the scheduling

requirement is not to exclude speech of a particular content, but to minimize

conflicting uses in limited space and to avoid interference with agency business.

See Kaahumanu, 682 F.3d at 803. Second, Policy 5.04 is narrowly tailored to

further this compelling interest because it requires an applicant to request the space

in advance by submitting a facility use application and allows L&I to deny an

application if it conflicts with a previously scheduled activity or would interfere

with agency business. Finally, the policy leaves open ample alternatives for

communication—Freedom Foundation, like other outside groups, could have

secured permission to use the second-floor terrace at a different time had it

submitted a request to reserve the space for a time when no other activity was

previously scheduled for the space.

      Freedom Foundation also argues that Policy 5.04 is an unconstitutional prior

restraint because L&I’s failure to define “use,” “event,” and “activity” grants

decision makers unbridled discretion. This argument is unavailing. “[U]ncertainty

at a [policy’s] margins will not warrant facial invalidation if it is clear what the

[policy] proscribes ‘in the vast majority of its intended applications.’” Gospel


                                            3
Missions of Am., a Religious Corp. v. City of Los Angeles, 419 F.3d 1042, 1047

(9th Cir. 2005) (quoting Cal. Tchrs. Ass’n v. State Bd. of Educ., 271 F.3d 1141,

1151 (9th Cir. 2001)).

      AFFIRMED.




                                         4